Name: 97/406/EC: Commission Decision of 18 June 1997 authorizing the Member States to permit temporarily the marketing of seed of oats (Avena sativa) and barley (Hordeum vulgare) not satisfying the requirements of Council Directive 66/402/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  European Union law;  plant product;  Europe;  means of agricultural production;  consumption
 Date Published: 1997-06-27

 Avis juridique important|31997D040697/406/EC: Commission Decision of 18 June 1997 authorizing the Member States to permit temporarily the marketing of seed of oats (Avena sativa) and barley (Hordeum vulgare) not satisfying the requirements of Council Directive 66/402/EEC Official Journal L 169 , 27/06/1997 P. 0089 - 0089COMMISSION DECISION of 18 June 1997 authorizing the Member States to permit temporarily the marketing of seed of oats (Avena sativa) and barley (Hordeum vulgare) not satisfying the requirements of Council Directive 66/402/EEC (97/406/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Directive 96/72/EC (2), and in particular Article 17 thereof,Having regard to the request submitted by Finland,Whereas in Finland the production of seed of certain varieties of oats (Avena sativa) and barley (Hordeum vulgare) satisfying the requirements of the said Directive in relation to the maximum number of generations of 'certified seed` provided in the said Directive has been insufficient in 1996 and is therefore not adequate to meet that country's needs;Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive;Whereas Finland should therefore be authorized to permit for a period expiring on 30 June 1997 the marketing of seed of the abovementioned species subject to less stringent requirements;Whereas, moreover, other Member States which are able to supply Finland with such seed not satisfying the requirements of the said Directive should be authorized to permit the marketing of such seed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 Finland is authorized to permit, for a period expiring on 30 June 1997, the marketing in its territory of a maximum of 1 900 tonnes of 'certified seed` of oats (Avena sativa) of varieties of the type 'Veli` or 'Yty` as well as 3 000 tonnes of 'certified seed` of barley (Hordeum vulgare) of varieties of the type 'Arra` or 'Kalle` which do not satisfy the requirements laid down in Directive 66/402/EEC with regard to the maximum number of generations, provided that the following requirements are satisfied:(a) the seed is certified seed of the third generation;(b) the official label shall bear the endorsement 'seed of the third generation`.Article 2 Member States other than the applicant Member State are also authorized to permit, on the terms set out in Article 1 and for the purposes intended by the applicant Member State, the marketing in their territory of the seed authorized to be marketed pursuant to this Decision.Article 3 Member States shall immediately notify the Commission and the other Member States of the various quantities of seed labelled and permitted to be marketed in their territory pursuant to this Decision.Article 4 This Decision is addressed to the Member States.Done at Brussels, 18 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 125, 11. 7. 1966, p. 2309/66.(2) OJ No L 304, 27. 11. 1996, p. 10.